ACCEPTED
                                                                                    05-14-00891-CV
                                                                          FIFTH COURT OF APPEALS
                                                                                   DALLAS, TEXAS
                                                                               3/24/2015 3:47:52 PM
                                                                                         LISA MATZ
                                                                                             CLERK

                               No. 05-14-00891-CV

                     IN THE FIFTH COURT OF APPEALS                 FILED IN
                                                            5th COURT OF APPEALS
                             DALLAS, TEXAS                      DALLAS, TEXAS
                                                            3/24/2015 3:47:52 PM
                                                                  LISA MATZ
                 FIRST BANK & TRUST COMPANY,                        Clerk
           THE BANK A/K/A THE BANK OF WEATHERFORD,
                      AND DAVID GARVIN,
                              Appellants,

                                            v.

     CENTURA LAND CORPORATION F/K/A IORI CENTURA, INC.,
                          Appellee


                Appeal from the 44th District Court Cause DC-12-04743
                        The Honorable Bonnie Goldstein

            APPELLANTS’ UNOPPOSED FIRST MOTION FOR
             EXTENSION OF TIME TO FILE REPLY BRIEF


      Pursuant to TEXAS RULE       OF   APPELLATE PROCEDURE 10.5(b) and 38.6,

Appellants First Bank & Trust Company, The Bank a/k/a The Bank of

Weatherford, and David Garvin (collectively, “Appellants”) file this Unopposed

First Motion for Extension of Time to File Appellants’ Rely Brief, and

respectfully requests a 30-day extension as follows:

A.    The Present Deadline and Length of Extension Sought (60 days).

      Appellants filed their Brief for Appellants on November 20, 2014. Appellee

sought and obtained three extensions of time (67 days) within which to file its


APPELLANTS’ UNOPPOSED FIRST MOTION FOR
EXTENSION OF TIME TO FILE REPLY BRIEF                                      Page 1
Brief for Appellee, and filed its Amended Brief of Appellee on March 9, 2015.

Thus, Appellants’ Reply Brief is currently due on March 29, 2015.

      Appellants respectfully request a 60-day extension of time in which to file

Appellants’ Reply Brief.       If granted, the requested extension would make

Appellee’s Reply Brief due on Thursday, May 28, 2015.

B.    Number of Previous Extensions Granted.
      This is Appellants’ first request for an extension of time within which to file

its Reply Brief. Appellants’ request is not sought for improper purposes or for

unjustified delay, but so that justice may be done.

C.     Facts Justifying Requested Extension.
      Appellants seek an extension of time within which to file Appellants’ Reply

Brief because the parties have scheduled a mediation for April 29, 2015—one

month after the current deadline for Appellants’ Reply Brief. Appellants seek this

extension of time to conserve the Court’s and the parties’ time and resources

pending the outcome of mediation.

       Appellants also seek the requested extension because Appellants’ counsel,

who has recently been retained on this case, has certain personal and professional

conflicts that limit their ability to concisely prepare Appellants’ Reply Brief under

the current time restraints.

      Paul B. Lackey, Lead Counsel for Appellants, is involved in discovery



APPELLANTS’ UNOPPOSED FIRST MOTION FOR
EXTENSION OF TIME TO FILE REPLY BRIEF                                           Page 2
practice and is preparing to take, and preparing his witnesses for, depositions

scheduled for March 31, 2015 and April 7, 2015 in Bank of America, NA. v. Grant

J. Scott, Trustee of The Get Good Trust, James Dondero, Individually and as

Trustee of the Canis Major Trust; Cause Number DC-15-02916, in the 298th

Judicial District Court of Dallas County, Texas.

      Deborah Deitsch-Perez, Co-Lead Counsel for Appellants, is currently

preparing for an international arbitration in Singapore, Lao Holdings N.V. v. The

Lao People’s Democratic Republic (ICSID Case No. ARB(AF)/12/6) scheduled to

start April 13, 2015, with travel for preparation starting April 7, 2015.

      Finally, because counsel was retained recently on this case, counsel seeks

additional time after the mediation date to fully analyze the issues on appeal,

examine the record in the case, and conduct research for and prepare a clear Reply

Brief that assists the Court in its review.

D.    The Request for Extension is Unopposed.
      Counsel for Appellee is not opposed to Appellants’ request for a 60-day

extension of time in which to file Appellants’ Reply Brief.

E.    Request For Relief.
      For the foregoing reasons, Appellants respectfully request that this Court

grant a 60-day extension of time for the filing of Appellants’ Reply Brief,

extending the deadline by which to file Appellants’ Reply Brief to May 28, 2015.



APPELLANTS’ UNOPPOSED FIRST MOTION FOR
EXTENSION OF TIME TO FILE REPLY BRIEF                                        Page 3
Appellants also request any additional relief the Court finds just.

Dated: March 24, 2015
                                       Respectfully submitted,

                                       LACKEY HERSHMAN, LLP

                                       By:     /s/ Kristen A. Miller Reinsch
                                             Paul B. Lackey
                                             State Bar No. 00791061
                                             pbl@lhlaw.net
                                             Deborah Deitsch-Perez
                                             State Bar No. 24036072
                                             ddp@lhlaw.net
                                             Kristen A. Miller Reinsch
                                             State Bar No. 24048660
                                             kam@lhlaw.net

                                       3102 Oak Lawn Avenue, Suite 777
                                       Dallas, Texas 75219
                                       Telephone: (214) 560-2201
                                       Facsimile: (214) 560-2203

                                       Attorneys For Appellants First Bank And
                                       Trust Company, The Bank a/k/a The Bank
                                       Of Weatherford, and David Garvin




APPELLANTS’ UNOPPOSED FIRST MOTION FOR
EXTENSION OF TIME TO FILE REPLY BRIEF                                          Page 4
                      CERTIFICATE OF CONFERENCE
      On March 23, 2015, I conferred with counsel for Appellee, Jonathan

Cunningham, about the substance of the foregoing, and counsel for Appellee

confirmed both verbally and via email that Appellee does not oppose the relief

sought herein.

                                            /s/ Kristen A. Miller Reinsch
                                      Kristen A. Miller Reinsch




                         CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the foregoing document was served

on March 24, 2015, via electronic filing and service, pursuant to Tex. R. App. P.

9.5, on the following counsel of record:

C. Gregory Shamoun
g@snlegal.com
Jonathan Cunningham
jjc@snlegal.com
Shamoun & Norman, LLP
1755 Wittington Place, Suite 200
Dallas, Texas 75234



                                            /s/ Kristen A. Miller Reinsch
                                      Kristen A. Miller Reinsch




APPELLANTS’ UNOPPOSED FIRST MOTION FOR
EXTENSION OF TIME TO FILE REPLY BRIEF                                       Page 5